NUMBER 13-22-00517-CV

                                 COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI – EDINBURG


                          IN THE INTEREST OF A.C.T.M., A CHILD


                      On appeal from the 430th District Court
                            of Hidalgo County, Texas.


                                             ORDER

                  Before Justices Longoria, Hinojosa, and Silva
                                Order Per Curiam

        This appeal arises from the trial court’s termination of mother M.T.M.’s parental

rights over A.C.T.M., a minor child. 1 The court reporter has previously requested and

received one extension of time to file the reporter’s record causing the reporter’s record

to be due on November 28, 2022. On November 28, 2022, the court reporter filed her

second request for extension of time to file the reporter’s record in this cause. Citing the


        1We refer to appellant and the child by their initials in accordance with the rules of appellate
procedure. See TEX. R. APP. P. 9.8(b)(2).
need for additional time to complete the reporter’s record, the court reporter has

requested an extension of time to file the reporter’s record on December 9, 2022.

       Appeals in parental termination and child protection cases are governed by the

rules of appellate procedure for accelerated appeals but include additional expedited

deadlines and procedures. See TEX. R. APP. P. 28.4; TEX. R. JUD. ADMIN. 6.2(a). The

intermediate appellate courts are directed to ensure “as far as reasonably possible” that

appeals are brought to final disposition within 180 days of the date the notice of appeal is

filed. TEX. R. JUD. ADMIN. 6.2(a). Because these appeals involve fundamental rights that

necessitate expedited consideration, this Court requires strict adherence to the deadlines

provided by the appellate rules and looks with disfavor upon the delays caused by

requests for extensions of time.

       The Court, having fully examined the court reporter’s second request for an

extension of time to file the record, is of the opinion that, in the interest of justice, it should

be granted by this order. Accordingly, the Court grants the court reporter’s second request

for an extension of time to file the record. The Court orders the court reporter, Akilah

Welborn, to file the reporter’s record in this Court no later than December 9, 2022. No

further requests for extension of time will be entertained by the Court absent exigent

circumstances. The failure of the court reporter to file the record by the date set forth in

this order shall result in the referral of this matter to the Court and may result in the

issuance of an order to show cause.

                                                                            PER CURIAM

Delivered and filed on the
1st day of December, 2022.

                                                2